On May 5, 1989, the Defendant was sentenced to Count I, fifteen (15) years with five (5) years suspended for Burglary; Count III, six (6) months suspended for Attempted Theft; Count IV, fifteen (15) years with five (5) years suspended for Burglary; and Count V, ten (10) years for Theft. The above sentences shall be served concurrently with Count I. An additional ten (10) years are to be served consecutively to any prior sentences because the defendant is a persistent Felony Offender. Credit is given for 146 days time served.
On August 20, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. Steve Cameron, Legal Intern from Cascade County represented the state.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge McCarvel. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead wdth that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge McCarvel shall be affirmed.
The petition is dismissed without prejudice at this time. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Steve Cameron, Legal Intern from Cascade County for his assistance to the defendant and to this Court.